DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-15 are currently pending in the present application. Claims 1 and 3 are currently amended; claims 2 and 6-9 are original; claims 4-5 and 10-13 are previously presented; and claims 14-15 are newly added. The amendment dated September 16, 2021 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, and are persuasive by the following reasons:
Regarding claims 1 and 3, the applicant argues that “While Kashiwagi is relied on for optical diffuse reflectance values, those are measured differently, using a white board on the image side in Kashiwagi whereas the present disclosure uses a light trapping box at that 
The examiner considers that (1) Kashiwagi defines the diffuse reflectance as an all-directional diffuse reflectance ([0016]) and uses a white board on the image side, where the measured diffuse reflectance y is 1.6 %, 3.5% and 5.6% (TABLE 2). Therefore, the diffuse reflectance of Kashiwagi on one side must be smaller than, for example, 3.5%. Since the present application requires “an optical diffuse reflectance on a light output surface side is 1.9% to 3.5%”, it is concluded that Kashiwagi teaches the possible range of the optical diffuse reflectance on one side; (2) Changing the measurement method would not necessarily change the optical function layer where the applicant fails to identify any structure difference between 
However, Kashiwagi is silent regarding the relationship between the optical diffuse reflectance on a light output surface side and interference fringes or a light blocking effect. Specifically, the present application includes the particular values, where values outside the claimed range can fail to show satisfactory light blocking effect if above the 3.5% recited in claim 1 or suffer from interference fringes and scintillation when below the 1.9 % recited in claim 1. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Amemiya (US 2006/0103779), of record, discloses a laminate (S2 in Fig. 2) having a plurality of layers (21, 22, 23 and 24), the laminate comprising: a substrate layer (23); and an optical function layer (22 and 24) that is layered on a surface of the substrate layer, and has a plurality of light transmission parts (22 in Fig. 2; [0044] “lens part 22” and [0025] “the lens parts having a trapezoidal cross sectional shape made of a light transmissible resin”) which are arranged in a row along a surface of the substrate layer at predetermined intervals (Fig. 2), the light transmission parts being light-transmissive ([0025]), each of the light transmission parts having a predetermined cross section in a layer thickness direction (Fig. 2), the light transmission parts extending in a direction across the optical function 
The prior art of Halverson (US 2014/0204464), of record, discloses a cross-sectional area of one of the light transmission parts to a total cross-sectional area of the one of the light transmission parts and one of the light absorption parts which are adjacent to each other is 78.2% to 88.5%, on a cross-section of the optical function layer in a layer thickness direction (choosing W1=34 µm, W2=30 µm, D=96 µm, aspect ratio=3 for D/((W1+W2)/2), and cavity spacing=40 µm, the ratio becomes 80%; see [0046] for the cavity spacing, [0047] for W1, [0105] for the aspect ratio and finding W2, and [0048] for the cavity depth D; see Figs. 2A-2D).
The prior art of Kashiwagi (US 2011/0170194), of record, discloses an all-directional diffuse reflectance of the optical sheet, where the diffuse reflectance is 1.6 %, 3.5% and 5.6% (TABLE 2), wherein the irradiation light is inclined at an angle of 45° from a normal line of the optical function layer (Fig. 3B, OPTICAL SHEET 12) and irradiated in a direction of alternately aligning the light transmission parts and the light absorbing parts of the optical function layer, and excludes the 45° reflection light from the total luminous reflectance ([0047], [0073]).
However, the prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, specifically “the substrate layer including a rough surface on an output side of the lamination, a light trapping 
Dependent claims 2, 4, 6, 8, 10, 12 and 14 are allowable by virtue of their dependence on claim 1.
Regarding claim 3, Amemiya discloses a laminate (S2 in Fig. 2) having a plurality of layers (21, 22, 23 and 24), the laminate comprising: a substrate layer (23); and an optical function layer (22 and 24) that is layered on one surface of the substrate layer, and has a plurality of light transmission parts (22 in Fig. 2; [0044] “lens part 22” and [0025] “the lens parts having a trapezoidal cross sectional shape made of a light transmissible resin”) which are arranged in a row along a surface of the substrate layer at predetermined intervals (Fig. 2), the light transmission parts being light-transmissive ([0025]), each of the light transmission parts having a predetermined cross section in a layer thickness direction (Fig. 2), the light transmission parts extending in a direction across the optical function layer ([0068]), and light absorption parts (24; [0049] “the wedge part 24 … having a light absorbing function”) in a row, each of which is arranged between adjacent ones of the light transmission parts so as to be light-absorptive, the light absorption parts each having a second predetermined cross section in a layer thickness direction (Fig. 2), the light absorption parts extending in said direction across the optical function layer ([0068]). Halverson discloses a cross-sectional area of one of the light transmission parts to a total cross-sectional area of the one of the light transmission parts and one of the light absorption parts which are adjacent to each other is 78.2% to 88.5%, on a cross-section of the optical function layer in a layer thickness direction (choosing W1=34 µm, W2=30 µm, D=96 µm, aspect ratio=3 for D/((W1+W2)/2), and cavity spacing=40 µm, the ratio becomes 
However, the prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 3, specifically “a light trapping box is arranged on an opposite side of the laminate, an optical diffuse reflectance on the light output surface side of the laminate is 8.2% to 9.7%, wherein the laminate has a rough surface on a side facing the irradiation light”.
Dependent claims 5, 7, 9, 11, 13 and 15 are allowable by virtue of their dependence on claim 3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871                     

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871